Citation Nr: 1545993	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess of 10 percent for residuals of crush injury, left great toe. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to May 19, 2015 (excluding the period from October 16, 2008 to July 1, 2009).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO continued 50 percent and 10 percent disability ratings assigned to the service-connected PTSD and residuals of a crush injury to the left toe, respectively.  The RO also denied entitlement to TDIU.

A hearing was held on February 18, 2010, by means of video conferencing equipment with the appellant in Manchester, New Hampshire, before the undersigned Acting Veterans Law Judge, who is rendering the determination in this case.  A transcript of the hearing testimony is has been associated with the claims files.

In December 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that prior to further appellate review of the increased rating and TDIU claims, additional substantive development is necessary.  Specifically, to schedule the Veteran for VA examinations to determine the current severity of his PTSD and left great toe disabilities and to obtain outstanding VA treatment records.  A remand is also necessary to obtain a retrospective medical opinion addressing the effect of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment prior to May 19, 2015.  The Board will discuss the reasons for remand with respect to the claims in the paragraphs below. 

A. Increased Rating Claims-PTSD and Left Great Toe Disability

i. PTSD

In a July 2015 Post-Remand Brief, the Veteran, through his representative, reported that his PTSD had worsened since he was last examined almost three years ago, in November 2012.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's PTSD.

The Board also notes that in an April 2013 letter, the Veteran reported that records of treatment at the Manchester VA Hospital show that visits for heart problems may have been related to his PTSD, and that PTSD treatment records indicate that he has triggers that bring about responses that cause mental stress which, in turn causes problems with his heart functions.  The Board notes that there are updated treatment records from the VA Medical Center in White River Junction and the St. Johnsbury Outreach Clinic located in the Veteran's Virtual VA electronic record.  However, the most recent VA treatment records associated with the claims file or the Virtual VA e-folder from the VA Medical Center in Manchester are dated from October 2000 to March 2002, and in the most recent SSOC issued in April 2013, the RO noted that although the current VA treatment records noted a history of bipolar disorder, depression and PTSD, they did not indicate that the Veteran had received any recent treatment for his psychiatric disability.  The Board finds that the Veteran's April 2013 statement suggests that there may be more current VA treatment records showing treatment for PTSD available.  As it appears that there may be available VA medical records that are not presently associated with the Veteran's physical or electronic record, a remand is required.  See 38 C.F.R. § 3.159(c)(2) (2015).

ii. Residuals of Crush Injury, Left Great Toe

In the aforementioned July 2015 Post-Remand Brief, the Veteran, through his representative, also reported that his left great toe disability had worsened since he was last examined almost three years ago, in November 2012.  As noted above, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's left great toe disability.

B. TDIU prior to May 19, 2015

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In a September 2015 rating decision, the RO granted service connection for chronic renal disease with renal artery stenosis associated with ischemic heart disease, with an evaluation of 100 percent, effective May 19, 2015.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) held that such an award does not automatically moot the pending appeal for a TDIU.  The Board finds that this case is distinguishable from Bradley in that the RO also granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) on account of chronic renal disease with renal artery stenosis rated at 100 percent and additional service-connected disabilities of PTSD and ischemic heart disease independently ratable at 60 percent or more from May 19, 2015 in the September 2015 rating action.  (see September 2015 rating action).  Therefore, the concerns raised in Bradley are not present here and the claim for a TDIU is moot effective May 19, 2015.

Thus, the remaining question, therefore, is whether he is entitled to TDIU prior to May 19, 2015.  At the time VA received the Veteran's application for TDIU on April 27, 2007, service connection had been established for PTSD (evaluated as 50 percent disabling) and residuals of a crush injury with stellate scar, left great toe (evaluated as 10 percent disabling).  The Veteran had a combined rating of 60 percent from March 30, 2001.  (See appealed January 2008 rating action).  By a January 2011 rating action, the RO granted service connection for ischemic heart disease with a disability rating that reached the 100 percent level effective October 16, 2008 and reverted to 30 percent effective July 1, 2009.  (See January 2011 rating action).  By that same rating action, the RO also awarded SMC based on the housebound criteria at the rate specified under 38 U.S.C.A. § 1114(s) for the period from October 16, 2008 to July 1, 2009.  Id. Thus, the claim of entitlement to TDIU for the period prior to May 19, 2015 excludes the period from October 16, 2008 to July 1, 2009 by reason of the award of 100 percent to the service-connected ischemic heart disease concurrent with sufficient additional disability to meet the requirements of SMC at the rate specified under 38 U.S.C.A. § 1114(s) during that timeframe.  

There are conflicting opinions as to whether the Veteran was unable to retain substantially gainful employment as a result of his service-connected disabilities prior to May 19, 2015.  In a November 2012 statement, the Veteran's private physician noted that the Veteran had complained of more prominent symptoms during emotionally stressful situations, and this element of his symptomatology may interfere with his ability to work.  The physician also noted that they continued to adjust the Veteran's medical therapy to improve his symptoms, with limited success.  The November 2013 VA heart examiner agreed with the Veteran's private physician and noted that the Veteran's chest pain had prevented him from completing certain activities, such as heavy lifting, yard work and shoveling.  

A VA mental health provider submitted an opinion in November 2012, indicating that from a psychiatric perspective only (italics added for emphasis), the Veteran was considered to be at least as likely as not able to secure and maintain substantially gainful employment.  He noted further that the Veteran could do skilled or unskilled labor, part-time or full-time, but it would be best if it was a low-pressure very structured job.  He also noted that the Veteran was capable of working with others and interfacing with the general public.  Finally, he noted that it would be very beneficial for the Veteran to work so that he has something to do each day and with other people rather than sitting at home on the computer.  The December 2008 foot examiner opined that the Veteran's left great toe disability would not preclude him from all types of work and that he was fully capable of sedentary type work.  The November 2012 VA foot examination report indicated that there was no occupational impairments related to the Veteran's left great toe disability.  The November 2012 VA examiner who gave an opinion on the Veteran's employability concluded that the Veteran was capable of part-time sedentary employment with some limitations due to his service-connected cardiac and left foot conditions.  He noted specifically that the Veteran's cardiac condition would limit his ability to do stressful work and work that required heavy lifting activities, in that he would be limited in his ability to perform heavy lifting, frequent bending, carrying, crouching, squatting, and prolonged standing.  He stated that the Veteran would do best in a low stress position, with the opportunity for frequent breaks and repetitive type work; however, an appropriate part-time sedentary occupation would not be prevented by his service-connected cardiac or foot condition, given the opportunity for breaks and a low-stress environment.  

In light of the discrepancies described above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to May 19, 2015 in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities (PTSD, left great toe and ischemic heart disease) prior to May 19, 2015 (without regard to the chronic renal disease for which service connection was granted as 100 percent disabling effective May 19, 2015).  

Finally, the Veteran's increased rating claims are inextricably intertwined with the TDIU claim.  In other words, the remanded claims may affect the claim of TDIU if higher disability ratings are granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  




Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records, including treatment records from the VA Medical Center in Manchester, dated since March 2002, should be obtained and added to the Veteran's electronic claims folder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service connected PTSD.  The claims files and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder in accordance with 38 C.F.R. § 4.125 and the DSM-IV.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail. 

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment. 

The rationale for all opinions expressed should also be provided.

If an opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected residuals of crush injury, left great toe.  The claims files and copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of crush injury, left great toe. 

The examiner is requested to comment on the presence of any complete or incomplete paralysis of the left external popliteal nerve (common peroneal) and, if present, characterize it as mild, moderate, moderately severe or severe with marked muscular atrophy. 

The examiner must characterize the Veteran's residuals of a crush injury of the left great toe as a moderate, moderately severe or severe foot injury.

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment. 

The rationale for all opinions expressed should also be provided.
If an opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Send the Veteran's claims files to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities (PTSD, left great toe disability and ischemic heart disease) on his ability to work for the period prior to May 19, 2015.  An in-person examination is only required if deemed necessary by the reviewer.  The claims files and a copy of this remand must be made available to the examiner for review, and the reviewer must specifically acknowledge receipt and review of these materials in any reports generated. 

The reviewer must comment on whether it is at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities (except for his service-connected chronic renal disease) prior to May 19, 2015.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  The examiner must be advised that the opinion should exclude consideration of the impact of his service-connected chronic renal disease.

If the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, the reviewer is requested to provide a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities without consideration of the service-connected chronic renal disease. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  The AOJ must review the claims files and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

